 

INTER-CREDITOR AGREEMENT

 

This INTER-CREDITOR AGREEMENT (the “Agreement”) is made as of February 2, 2012
by and among ICICI BANK LIMITED, NEW YORK BRANCH, having its offices at 500
Fifth Avenue, 28th Floor, New York, New York 10110 ("ICICI"), State Bank of
India, New York branch, having its offices at 460 Park Avenue, New York, NY
10022 (“SBI”) Jubilant Cadista PharmaceuticalS Inc., a Delaware corporation
having its principal offices at 207 Kiley Drive, Salisbury, Maryland 21801 (the
“Borrower”), and CADISTA HOLDINGS INC. a Delaware corporation having its
principal offices at 207 Kiley Drive, Salisbury, Maryland, 21801 (“Guarantor”)

 

WITNESSETH:

 

WHEREAS, the Borrower has issued in favor of SBI a demand promissory note in the
principal amount of $6,500,000.00 with interest as stated therein, and dated as
of the 24th day of February, 2010 (as amended and in effect, the “SBI Note”)
pursuant to a certain Credit Modification Agreement of same date between
Borrower and SBI, which continued, modified, and/or enhanced certain original
credit facilities granted to Borrower by SBI pursuant to written documentation,
including a written Credit Agreement dated September 22, 2006, (as amended by
Amendment to Credit Modification Agreement dated October 28, 2011,and in effect,
the “SBI Credit Agreement”);

 

WHEREAS, as partial collateral security for the SBI Note and said credit
facilities extended under the SBI Credit Agreement in the maximum principal
amount of $6,500,000, the Borrower has executed and delivered in favor of SBI,
that certain Security Agreement dated as of the 24th day of February, 2010 (as
amended and in effect, the “SBI Security Agreement”), granting to SBI a present
and continuing, first general security interest in the collateral described
therein (the “SBI Collateral”) which is perfected by filing of a UCC-1 financing
statement with the State of Delaware bearing filing numbers 63448453 and
63448222, each being duly continued by filing of UCC-3 Continuation Statements,
and presently in full force and effect, and

 

WHEREAS, the Borrower has issued in favor of ICICI a Promissory Note dated as of
the date hereof in the principal amount of $8,500,000 (as amended and in effect,
the “ICICI Note” and together with the SBI Note, the “Notes”), pursuant to a
certain Credit Facility Agreement dated as of the date hereof between the
Borrower and ICICI (as amended and in effect, the “ICICI Facility Agreement”);

 

WHEREAS, as security for the ICICI Note and loans and credit facilities extended
under the ICICI Facility Agreement in the maximum principal amount of
$8,500,000, the Borrower has executed and delivered in favor of ICICI that
certain Security Agreement dated as of the date hereof (as amended and in
effect, the “ICICI Security Agreement” and, together with the SBI Security
Agreement, the “Security Agreements”), granting to ICICI a continuing lien on
and security interest in all of the Borrower’s right, title and interest in and
to all of its personal property and assets (both tangible and intangible) as
more particularly described therein (the “ICICI Collateral” and, together with
the SBI Collateral, the “Collateral”);

 

1

 

 

WHEREAS, a condition precedent to ICICI’s extending credit facilities to
Borrower pursuant to the ICICI Facility Agreement, the Borrower has agreed to
execute and deliver and cause SBI to execute and deliver to ICICI this
Agreement; and

 

WHEREAS, SBI and ICICI have agreed to enter into this Agreement to establish,
among other things, certain arrangements so that the credit facility extended
pursuant to the SBI Facility Agreement and ICICI Facility Agreement to the
Borrower and their respective Notes will be secured by the Collateral on a pari
passu basis as provided herein by the SBI Security Agreement and the other
instruments, documents and agreements executed in connection with or evidencing
or securing the SBI Facility Agreement and SBI Note (collectively, the “SBI
Instruments”) and the ICICI Security Agreement and the other instruments,
documents and agreements executed in connection with or evidencing or securing
the ICICI Facility Agreement and ICICI Note (collectively, the “ICICI
Instruments” and, together with the SBI Security Instruments, the
“Instruments”), and all sums realized from the possession, sale or other
disposition of the Collateral resulting from the exercise of their respective
rights under the SBI Instruments and ICICI Instruments will rank pari passu and
be shared by SBI and ICICI in proportion to the amounts of loans and credit
facilities made available by SBI and ICICI, respectively to Borrower, as
evidenced by the SBI Note and ICICI Note; and

 

WHEREAS the said SBI Credit Facility is guarantied in full by Cadista Holdings
Inc. a Delaware corporation with its principal place of business at 207 Kiley
Road, Salisbury, MD 21801, and

 

WHEREAS said Guarantor hereby consents to the Agreement, and specifically
acknowledges, confirms, and reaffirms all of its obligations to SBI under the
said Credit Agreement, and nothing contained herein shall in any way, directly
or indirectly, release, discharge, or otherwise affect said Guarantor’s said
obligations, in whole or in part, all of which remain in full force and effect.

 

NOW THEREFORE, in consideration of the above recitals, the mutual covenants and
agreements herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto mutually agree
as follows.

 

1.           Acknowledgment of Documents.

 

(a)          ICICI hereby acknowledges the execution, delivery and performance
by the Borrower of the SBI Note, the SBI Credit Agreement as modified, amended
and presently in full force and effect, the SBI Security Agreement and the other
SBI Instruments (collectively, the “SBI Documents”).

 

(b)          SBI hereby acknowledges and consents to the execution, delivery and
performance by the Borrower of the ICICI Note, the ICICI Facility Agreement, the
ICICI Security Agreement and the other ICICI Instruments (collectively, the
“ICICI Documents”).

 

2.           Priority of Liens and Security Interests. Notwithstanding the date,
manner or order of perfection of the security interests and liens granted in the
Collateral by Borrower to SBI and ICICI, and notwithstanding any provisions of
the Uniform Commercial Code, or any applicable law or decision, or the SBI
Documents or the ICICI Documents, or whether either of SBI or ICICI holds
possession of all or any part of the Collateral, as between SBI and ICICI:

2

 

 

(a)          The liens and security interests granted under the Security
Agreements and SBI Facility Agreement and ICICI Facility Agreement shall
constitute first priority liens and security interests in and to the Collateral
on a pari passu basis.

 

(b)          Each of SBI and ICICI agrees to execute and deliver and to file or
record or cause to be filed or recorded such further documentation (including
without limitation UCC financing statements or amendments) as may be necessary
to publish notice of the contents of this Agreement in order to cause the record
lien priority as between SBI and ICICI in any item of Collateral to reflect the
lien priorities set forth in this Section 2, including to the extent necessary
to the UCC-1 financing statements referred to in the second recital clause of
this Agreement.

 

3.           Acknowledgment of ICICI Loan. SBI hereby acknowledges and consents
to the Borrower entering into the ICICI Documents and the consummation by the
Borrower of the transactions contemplated in the ICICI Documents, including the
issuance by the Borrower of the ICICI Note.

 

4.           Administration of Borrower’s Obligations.

 

(a)          SBI shall retain full responsibility for the administration and
enforcement of the terms, covenants and conditions of the SBI Documents to the
full extent contemplated by the SBI Documents. Without limiting the foregoing,
SBI shall have full right, in its sole and absolute discretion, to make all
determinations as to whether any event of default under the SBI Note exists,
whether to give any notice of any default under any SBI Document, whether to
accelerate or make demand for payment of all or any portion of the SBI Note or
any other amount payable under any SBI Document, whether to give or withhold any
consents, waivers or approvals under any of the SBI Documents, and whether to
take or cause to be taken judicial and non-judicial enforcement actions with
respect to the SBI Documents, including without limitation seeking foreclosure,
the appointment of a receiver, and any and all other available remedies,
including any and all remedies against the said guarantor. ICICI shall retain
full responsibility for the administration and enforcement of the terms,
covenants and conditions of the ICICI Documents to the full extent contemplated
by the ICICI Documents. Without limiting the foregoing, ICICI shall have full
right, in its sole and absolute discretion, to make all determinations as to
whether any event of default under the ICICI Note exists, whether to give any
notice of any default under any ICICI Document, whether to accelerate or make
demand for payment of all or any portion of the ICICI Note or any other amount
payable under any ICICI Document, whether to give or withhold any consents,
waivers or approvals under any of the ICICI Documents and whether to take or
cause to be taken judicial and non-judicial enforcement actions with respect to
the ICICI Documents, including without limitation, seeking foreclosure, the
appointment of a receiver, and any and all other available remedies. No alleged
delay, inaction, failure to assert remedies, waiver, and so forth, by either
party, shall in any way, make SBI and ICICI liable to each other, in whole or in
part.

3

 

 

(b)          SBI shall not have any rights with respect to the administration
and enforcement of the ICICI Documents, or any of them. ICICI shall not have any
rights with respect to the administration and enforcement of the SBI Documents
or any of them.

 

(c)          SBI shall provide to ICICI prompt written notice of the occurrence
of any event of default under the SBI Note, SBI Credit Agreement or other SBI
Documents after obtaining actual knowledge of any such event of default. ICICI
shall provide to SBI prompt written notice of the occurrence of any event of
default under the ICICI Note, ICICI Facility Agreement or other ICICI Documents
after obtaining actual knowledge of any such event of default. SBI and ICICI
agree that neither of them shall be liable to the other for failure to provide
the notice required in this Section 4(c), unless such failure to provide notice
shall constitute gross negligence or willful misconduct.

 

(d)          In the event that either SBI or ICICI makes a determination to
declare an event of default under SBI Note, SBI Credit Agreement or other SBI
Documents or ICICI Note, ICICI Facility Agreement or other ICICI Documents,
respectively, SBI and ICICI shall take such action and shall execute and deliver
such documentation as may be reasonably requested by either of them in order to
preserve and realize the full benefits of the Collateral as per the terms of
this Agreement.

 

(e)          After the occurrence of any event of default under any SBI
Documents or ICICI Documents, SBI and ICICI shall endeavor to cooperate in
connection with the exercise or enforcement of, or the waiver of, any and all
rights, powers and remedies with respect to the Collateral arising under any of
the SBI Documents or ICICI Documents in respect of any such event of default. In
the event that SBI determines to take action to enforce any rights or remedies
with respect to the Collateral under the SBI Documents in respect of such event
of default, SBI shall deliver written notice of such circumstances to ICICI
immediately and any and all funds received by SBI in connection with such action
shall be distributed pursuant to the provisions of Section 5. In the event that
ICICI determines to take action to enforce any rights or remedies under the
ICICI Documents in respect of such event of default, ICICI shall deliver written
notice of such circumstances to SBI immediately and any and all funds received
by ICICI in connection with such action with respect to the Collateral shall be
distributed pursuant to the provisions of Section 5.

 

5.           Application of Certain Payments and Proceeds. Notwithstanding any
contrary provision contained in the SBI Documents or the ICICI Documents, after
the occurrence and throughout the continuance of any event of default under any
SBI Documents or ICICI Documents, all proceeds from the sale, lease,
disposition, liquidation or realization of any Collateral shall be disbursed
promptly to SBI and ICICI pro rata on a pari passu basis in accordance with the
amount of loans and credit facilities presently made available by SBI and ICICI,
respectively, to the Borrower as evidenced by their respective Notes until all
outstanding obligations under the SBI Documents and ICICI Documents are fully
satisfied. In addition, SBI or ICICI, as the case may be, shall be entitled to
its costs, disbursements, and reasonable attorneys’ fees incurred in their
respective collection.

 

6.           Agreement Controlling. To the extent there is a conflict or
inconsistency between the terms of this Agreement and the SBI Documents, the
ICICI Documents or any amendment or modification of any thereof, this Agreement
shall control as between SBI, ICICI and the Borrower.

4

 

 

7.           Representations and Warranties Regarding Events of Default. SBI
represents and warrants to ICICI that, to the best of its knowledge, no event of
default exists under the SBI Documents, and no such event has occurred that with
the passage of time or notice or both would constitute such an event of default.
ICICI represents and warrants to SBI that, to the best of its knowledge, no
event of default exists under the ICICI Documents, and no such event has
occurred that with the passage of time or notice or both would constitute such
an event of default.

 

Borrower hereby represents and warrants that no event of default exists under
the SBI Documents and/or the ICICI Documents, and no such event has occurred
that with the passage of time or notice or both would constitute such an event
of default.

 

8.           Notices. All notices, requests, consents and other communications
required or permitted hereunder shall be in writing and shall be (a) mailed by
first-class, registered or certified mail, postage prepaid, (b) delivered either
by hand or by messenger or (c) sent via facsimile, computer mail or other
electronic means followed by a copy mailed by first class mail, postage prepaid,
addressed:

 

If to SBI: 460 Park Avenue   New York, NY 10022   Attention: Mr. Gopal
Chakrapani, Vice President & Head (Credit)     If to ICICI: ICICI Bank Limited,
New York Branch   500 Fifth Avenue, 28th Floor   New York, New York 10110  
Attention: Ashish Bafna, Assistant General Manager     If to Borrower and
Guarantor:   207 Kiley Drive   Salisbury, Maryland, 21801   Attention: Kamal
Mandan, Secreatry/Treasurer, and CFO respectively



  

Any such addressee may change its address for such notices to such other address
as such addressee shall have specified by written notice given as set forth
above. Any notice or other communications so addressed and mailed, postage
prepaid, by registered or certified mail (in each case, with return receipt
requested) shall be deemed to be given when so mailed. Any notice so addressed
and otherwise delivered shall be deemed to be given when actually received by
the addressee.

5

 

 

9.          Severability. In the event any covenant, condition or other
provision of this Agreement is held to be invalid or unenforceable by a final
judgment of a court of competent jurisdiction, then such covenant, condition or
other provision shall be automatically terminated and performance thereof
waived, and such invalidity or unenforceability shall in no way affect any of
the other covenants, conditions or provisions hereof, and the parties hereto
shall negotiate in good faith to agree to such amendments, modifications or
supplements of or to this Agreement or such other appropriate actions as, to the
maximum extent practicable, shall implement and give effect to the intentions of
the parties as reflected herein.

 

10.         Successors and Assigns. This Agreement shall be binding upon the
parties hereto, their respective successors and assigns and any subsequent
holders or beneficiaries of the Notes.

 

11.         Entire Agreement. This Agreement constitutes the complete and
exclusive statement of the agreement among the parties hereto. It supersedes all
prior or contemporaneous written and oral statements, including any prior or
contemporaneous representation, statement, condition or warranty. Except as
expressly provided otherwise herein, this Agreement may not be amended without
the prior written consent of each of the parties hereto. No oral communications,
oral promises, if any, alleged course of conduct or practice, etc. shall have
any effect herein whatsoever.

 

12.         Choice of Law; Jurisdiction. This Agreement shall be governed by,
and construed and enforced in accordance with, the laws of the State of New
York, without regard to any choice of law provisions that would require the
application of laws of any other state. Any action, suit or proceeding relating
to or arising from this Agreement shall be brought only in the state or federal
courts located in New York County, State of New York, any alleged defense of
lack of jurisdiction, improper venue, or forum nonconveniens being hereby
waived. Further, the parties hereto, with full knowledge of the consequences,
hereby waive to the fullest extent permitted under law, their right to trial by
jury of any disputes arising herein.

 

13.         Counterparts and Miscellaneous. This Agreement may be executed in
counterparts, and each such counterpart hereof shall be deemed to be an original
instrument, but all such counterparts together shall constitute but one
agreement (notwithstanding that all of the parties are not signatories to the
original or the same counterpart, or that signature pages from different
counterparts are combined), and it shall not be necessary when making proof of
this Agreement or any counterpart thereof to account for any other counterpart,
and the signature of any party to any counterpart shall be deemed to be a
signature to and may be appended to any other counterpart. For purposes of this
Agreement, a document (or signature page thereto) signed and transmitted by
facsimile machine or other electronic means is to be treated as an original
document. The signature of any party on any such document, for purposes hereof
and thereof, is to be considered as an original signature, and the document
transmitted is to be considered to have the same binding effect as an original
signature on an original document. At the request of any party, any facsimile or
other electronic signature is to be re-executed in original form by the parties
which executed the facsimile or other electronic signature. No party may raise
the use of a facsimile machine or other electronic means, or the fact that any
signature was transmitted through the use of a facsimile machine or other
electronic means, as a defense to the enforcement of this Agreement. By
executing this Agreement below, the Borrower hereby consents to the foregoing
and agrees that it will comply with the terms of this Agreement and will make no
payments in contravention thereof.

6

 

 

15.    Capacity:    The individuals signing below hereby certify, represent, and
warrant that they have full legal capacity to enter into this Agreement for the
respective parties, that they have each been duly authorized by the respective
parties to enter into this Agreement, and that their signatures represent the
act and deed of the respective parties.

 

[Remainder of page intentionally left blank; signature page follows.]

 

7

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered by their proper and duly authorized officers as of the day and
year first written above.

 

  STATE BANK OF INDIA, NEW YORK BRANCH         By: /s/Lakshmi Srinivas     Name:
Lakshmi Srinivas     Title:  Vice President (Credit)

 

  ICICI BANK LIMITED, NEW YORK BRANCH         By: /s/ Ashish Bafna     Name:
Ashish Bafna     Title: Assistant General Manager

 

  JUBILANT CADISTA PHARMACEUTICALS INC.         By: /s/ Kamal Mandan     Name:
Kamal Mandan     Title:   Secretary and Treasurer

 

  CADISTA HOLDINGS INC.         By: /s/ Kamal Mandan     Name: Kamal Mandan    
Title:   Chief Financial Officer

 

8

 

 

STATE OF NEW YORK ) COUNTY OF NEW YORK       )   ss

 

On the 2nd day of February, 2012, before me personally came LAKSHMI SRINIVAS,
personally known to me or proved to me on the basis of satisfactory evidence, to
be the individual whose name is subscribed to the within instrument, and
acknowledged to me that she executed the same in her capacity, and that by her
signature on the instrument, the individual, or the person upon behalf of which
the individual acted, executed the instrument.

 

  /s/         Notary Public

 

STATE OF NEW YORK ) COUNTY OF NEW YORK       )   ss

 

On the 2nd day of February, 2012, before me personally came ASHISH BAFNA
personally known to me or proved to me on the basis of satisfactory evidence, to
be the individual whose name is subscribed to the within instrument, and
acknowledged to me that he executed the same in his capacity, and that by his
signature on the instrument, the individual or the person upon behalf of which
the individual acted, executed the instrument.

 

  /s/         Notary Public

 

STATE OF MARYLAND ) COUNTY OF WICOMICO       )   ss

 

On the 2nd day of February, 2012, before me personally came KAMAL MANDAN,
personally known to me or proved to me on the basis of satisfactory evidence, to
be the individual whose name is subscribed to the within instrument, and
acknowledged to me that he executed the same in his capacity, and that by his
signature on the instrument, the individual, or the person upon behalf of which
the individual acted, executed the instrument.

 

  /s/         Notary Public

 

9

 

 

 

STATE OF MARYLAND ) COUNTY OF WICOMICO       )   ss

 

On the 2nd day of February, 2012, before me personally came KAMAL MANDAN,
personally known to me or proved to me on the basis of satisfactory evidence, to
be the individual whose name is subscribed to the within instrument, and
acknowledged to me that he executed the same in his capacity, and that by his
signature on the instrument, the individual, or the person upon behalf of which
the individual acted, executed the instrument.

 

  /s/           Notary Public    

   

10



 